UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-4241


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MAMADOU JALLOW,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:13-cr-00126-D-1)


Submitted:   November 14, 2016              Decided:    November 21, 2016


Before GREGORY,     Chief   Judge,   and   MOTZ   and   DUNCAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Elliot Sol Abrams, CHESHIRE PARKER SCHNEIDER & BRYAN, PLLC,
Raleigh, North Carolina, for Appellant.    John Stuart Bruce,
United States Attorney, Jennifer P. May-Parker, Kristine L.
Fritz,   Assistant  United States Attorneys,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mamadou      Jallow     appeals       the    district         court’s       judgment

revoking      his    supervised       release      and     sentencing       him    to     the

authorized statutory maximum term of 24 months’ imprisonment.

On appeal, Jallow challenges the district court’s rationale for

imposing the statutory maximum term of imprisonment, asserting

that the selected sentence runs afoul of United States v. Webb,

738 F.3d 638 (4th Cir. 2013).            We affirm.

       We   have    routinely    recognized         that,    in   the    context         of   a

supervised      release      revocation,         “the    sentencing     court      retains

broad discretion to impose a term of imprisonment up to the

statutory maximum.”          United States v. Padgett, 788 F.3d 370, 373

(4th   Cir.)       (ellipsis    and    internal         quotation     marks       omitted),

cert. denied, 136 S. Ct. 494 (2015).                       “We will not disturb a

district court’s revocation sentence unless it falls outside the

statutory maximum or is otherwise plainly unreasonable.”                                  Id.

(internal quotation marks omitted).                      In reviewing a revocation

sentence,      we   utilize    the    familiar          procedural    and    substantive

considerations employed for evaluating the reasonableness of an

original criminal sentence, but “we strike a more deferential

appellate posture than we do when reviewing original sentences.”

Id. (internal quotation marks omitted).

       A    revocation    sentence      is   procedurally         reasonable        if    the

district court considered the advisory policy statement range

                                             2
and    the    18     U.S.C.   § 3553(a)          (2012)     factors       applicable     to

supervised release revocation.                    Id.; United States v. Crudup,

461    F.3d     433,    438–40     (4th      Cir.        2006).       A     sentence      is

substantively        reasonable       if   the     district       court    “sufficiently

stated a proper basis” for the selected sentence, up to the

statutory      maximum.       Crudup,       461     F.3d    at    440.       Only   if   we

determine that a revocation sentence is unreasonable need we

consider “whether it is plainly so.”                    Padgett, 788 F.3d at 373.

       In exercising its sentencing discretion, the district court

“should      sanction     primarily        the    defendant’s       breach    of    trust,

while taking into account, to a limited degree, the seriousness

of    the    underlying    violation        and    the    criminal    history       of   the

violator.”      Webb, 738 F.3d at 641.                 In determining the length of

a sentence imposed upon revocation of supervised release, 18

U.S.C. § 3583(e) (2012) requires a sentencing court to consider

all but two of the factors listed in 18 U.S.C. § 3553(a).

       The    record    confirms      that       the    district     court    faithfully

followed      this    process    in    sentencing         Jallow.         After   properly

calculating        Jallow’s   policy       statement       range,    hearing      argument

from both attorneys, and allowing Jallow to allocute, the court

announced several bases for imposing on Jallow the statutory

maximum term of imprisonment.                     The most significant of these

reasons was that Jallow egregiously breached the court’s trust

when, while on supervised release, he repeatedly engaged in the

                                             3
same criminal conduct for which he was initially convicted and

sentenced.        The severity of the breach was exacerbated by the

fact    that     Jallow’s      supervised          release        had    previously      been

revoked for committing a similar crime.                        These facts established

Jallow’s staunch refusal to abide by the terms and conditions of

his supervised release, as well as his determination to flout

the court’s authority.                We thus readily uphold the revocation

sentence as reasonable.                  See Crudup, 461 F.3d at 440 (holding

that imposition of statutory maximum term of imprisonment was

substantively          reasonable,         given       that       the    district       court

expressly relied on defendant’s “admitted pattern of violating

numerous conditions of his supervised release,” despite several

extensions of leniency by the district court).

       Against this backdrop, we consider Jallow’s argument that

the district court erred, under Webb, in imposing the statutory

maximum term of imprisonment available in this case.                                 In Webb,

the    defendant       received      a    32-month       revocation       sentence      after

being    found    to    have     committed        a    Grade      A   supervised      release

violation.       738 F.3d at 640.            This was near the bottom of Webb’s

policy statement range and thus presumptively reasonable.                                 Id.

at    642.     The     primary       issue   in       Webb   was      whether    a   district

court’s reference to § 3553(a) sentencing factors not identified

in    § 3583(e)      renders     a    sentence        per    se    plainly      procedurally

unreasonable, and we rejected this contention.                             Id. at 641-42

                                              4
(holding “that [the] mere reference to such considerations does

not render a revocation sentence procedurally unreasonable when

those factors are relevant to, and considered in conjunction

with,   the    enumerated    §   3553(a)      factors”).           Jallow    seeks    to

demonstrate the unreasonableness of his sentence by comparing

the conduct leading to the revocation of his term of supervised

release to that at issue in Webb.                But this argument fails to

appreciate the considerable discretion judges have in selecting

a revocation sentence and overemphasizes the significance of the

court’s use of the word “felonious” in its explanation for the

selected      sentence.      Thus,      we     are     not      persuaded     by    this

assignment of error.

     Accordingly, we affirm the district court’s judgment.                            We

dispense      with    oral   argument        because      the      facts    and    legal

contentions     are   adequately     presented       in      the   materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                         5